NOT FOR PUBLICATION IN W'ES'I"S HAW’Al‘I REPORTS AN,I) PACIF!C R'EPORTER

NO. 27868

  

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAIT

DAVID C. FARMER, On behalf Of
Ch€ BaHkrUpCCy ESTATE OF DANIEL T. KEOMALU, ppg n
Plaintiff/Counterclaim Defendant-Appellant, §" :§
v.
HICKAM FEDERAL CREDIT UNION, Defendant/Counterclaim
Plaintiff/Third-Party Plaintiff-Appellee;
and GERARD AUYONG and STEPHEN Y.H. KWOCK,
Defendants~Appellees; and JOHN DOES 1~10;
JANE DOES 1-lO; DOE UNINCORPORATED ASSOCIATIONS,
INCLUDING PARTNERSHIPS l~l0, D€f€DdaHCS,
v.
CUTTER PONTIAC, BUICK, GMC OF WAIPAHU, INC., CJW
MOTORS, INC., DOES 1-lOO, Third-Party Defendants

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 04-l~O732)

ORDER OF CORRECTION
(By: Nakamura, J., for the courtF)

The Memorandum Opinion of the Court, filed on
February 2, 20lO, is hereby corrected as follows:

1. In the caption on page 1, in the portion of the
caption that begins with "HICKAM FEDERAL CREDIT UNION," the
following corrections in punctuation should be made: 1) the
semicolon after "HICKAM FEDERAL CREDIT UNION" should be changed
to a comma; 2) the comma after "Plaintiff-Appellee" should be
changed to a semicolon; 3) the semicolon after "GERARD AUYONG"
should be deleted; and 4) and the comma after "Defendants-

Appellees" should be changed to a semicolon, so that as

 

corrected, the relevant portion of the caption reads as follows:

HICKAM FEDERAL CREDIT UNION, Defendant/COunterClaim
Plaintiff/Third~Party Plaintiff-Appellee;
and GERARD AUYONG and STEPHEN Y.H. KWOCK,
Defendants-Appellees; and JOHN DOES 1-lO;
JANE DOES 1-lO; DOE UNINCORPORATED ASSOCIATIONS,
INCLUDING PARTNERSHIPS l~lO, DefendantS,

3/ Nakamura, Chief Judge, Foley, and Fujise, JJ.

NOT F()R P‘UQBMLICATION lN W`ES'I"S HAWAI‘I REPORTS AND PACIFIC REPOR'_FER

2. On page 2S, in line 4 of footnote 7, the
reference to "l790(b)" should be changed to "1790b" so that as
corrected, the text reads as follows; "and 12 U.S.C. § 1790b
contain remedies . . . .“

The clerk of the court is directed to incorporate the
foregoing changes in the original opinion and take all necessary
steps to notify the publishing agencies of these changes.

DATED: Honolulu, HawaFi, February 23, 20lO.

FOR THE COURT :

¢@'»'¢f~

Chief Judge